 



Exhibit 10.1
THE CORPORATE EXECUTIVE BOARD COMPANY
STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK UNITS
These Standard Terms and Conditions apply to any Award of restricted stock units
granted to an employee of the Company after January 1, 2006 under The Corporate
Executive Board Company 2004 Stock Incentive Plan (the “Plan”), which are
evidenced by a Term Sheet or an action of the Administrator that specifically
refers to these Standard Terms and Conditions.

1.   TERMS OF RESTRICTED STOCK UNITS       THE CORPORATE EXECUTIVE BOARD
COMPANY, a Delaware corporation (the “Company”), has granted to the Participant
named in the Term Sheet provided to said Participant herewith (the “Term Sheet”)
an award of a number of restricted stock units (the “Award”) specified in the
Term Sheet. Each restricted stock unit represents the right to receive one share
of the Company’s Common Stock, $0.01 par value per share (the “Common Stock”),
upon the terms and subject to the conditions set forth in the Term Sheet, these
Standard Terms and Conditions, and the Plan, each as amended from time to time.
For purposes of these Standard Terms and Conditions and the Term Sheet, any
reference to the Company shall, unless the context requires otherwise, include a
reference to any Subsidiary, as such term is defined in the Plan.   2.   VESTING
OF RESTRICTED STOCK UNITS       The Award shall not be vested as of the Grant
Date set forth in the Term Sheet and shall be forfeitable unless and until
otherwise vested pursuant to the terms of the Term Sheet and these Standard
Terms and Conditions. After the Grant Date, subject to termination or
acceleration as provided in these Standard Terms and Conditions and the Plan,
the Award shall become vested as described in the Term Sheet with respect to
that number of restricted stock units as set forth in the Term Sheet; provided
that (except as set forth in Section 5 below) the Participant does not
experience a Termination of employment (as defined in the Plan). Each date on
which restricted stock units subject to the Award vest is referred to herein as
a “Vesting Date.” Notwithstanding anything herein or in the Term Sheet to the
contrary, if a Vesting Date is not a business day, the applicable portion of the
Award shall vest on the next following business day. Restricted stock units
granted under the Award that have vested and are no longer subject to forfeiture
are referred to herein as “Vested Units.” Restricted stock units granted under
the Award that are not vested and remain subject to forfeiture are referred to
herein as “Unvested Units.” The vesting period of an Award may be adjusted by
the Administrator to reflect the decreased level of employment during any period
in which the Participant is on an approved leave of absence or is employed on a
less than full time basis, provided that the Administrator may take into
consideration any accounting consequences to the Company in making any such
adjustment.

3.   SETTLEMENT OF RESTRICTED STOCK UNITS       Each Vested Unit will be settled
by the delivery of one share of Common Stock (subject to adjustment under
Section 12 of the Plan) to the Participant or, in the event of the Participant’s
death, to the Participant’s estate, heir or beneficiary, following the
applicable Vesting Date; provided that the Participant has satisfied all of the
tax withholding obligations described in Section 7 below, and that the
Participant has completed, signed and returned any documents and taken any
additional action that the Company deems appropriate to enable it to accomplish
the delivery of the shares of Common Stock. The issuance of the shares of Common
Stock hereunder may be effected by the issuance of a stock certificate,
recording shares on the stock records of the Company or by crediting shares in
an account established on the Participant’s behalf with a brokerage firm or
other custodian, in each case as determined by the Company. Fractional shares
will not be issued pursuant to the Award.       Notwithstanding the above,
(i) for administrative or other reasons, the Company may from time to time
temporarily suspend the issuance of shares of Common Stock in respect of Vested
Units, (ii) the Company shall not be obligated to deliver any shares of the
Common Stock during any period when the Company determines that the delivery of
shares hereunder would violate any federal, state or other applicable laws,
(iii) the Company may issue shares of Common Stock hereunder subject to any
restrictive legends that, as determined by the Company’s counsel, are necessary
to comply with securities or other regulatory requirements, (iv) the date on
which shares are issued hereunder may include a delay in order to provide the
Company such time as it determines appropriate to address tax withholding and
other administrative matters, and (v) shares shall not be issued or issuable
pursuant to this provision to the extent of any deferral pursuant to a deferred
compensation program that the Company has made available for purposes of
allowing deferral of such shares.   4.   RIGHTS AS STOCKHOLDER       Prior to
any issuance of shares of Common Stock in settlement of the Award, no shares of
Common Stock will be reserved or earmarked for the Participant or the
Participant’s account nor shall the Participant have any of the rights of a
stockholder with respect to such shares. The Participant will not be entitled to
any privileges of ownership of the shares of Common Stock (including, without
limitation, any voting or dividend rights) underlying Vested Units and/or
Unvested Units unless and until shares of Common Stock are actually delivered to
the Participant hereunder.   5.   TERMINATION OF EMPLOYMENT       Upon the date
of the Participant’s Termination of employment (as defined in the Plan) for any
reason, except as provided in this Section 5, all Unvested Units shall be
forfeited by the Participant and cancelled and surrendered to the Company
without payment of any consideration to the Participant. Notwithstanding the
foregoing, if within one year after a Change in Control (as defined in
Section 19 hereof) of the Company the Participant’s incurs a Termination of
employment for any reason other than for Cause (as defined in Section 19 hereof)
or voluntary resignation by the Participant, the Award shall be deemed to have
become fully vested immediately prior to such Termination of employment.

1



--------------------------------------------------------------------------------



 



6.   RESTRICTIONS ON RESALES OF SHARES       The Company may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by the Participant or other subsequent
transfers by the Participant of any shares of Common Stock issued in respect of
Vested Units, including without limitation (a) restrictions under an insider
trading policy, (b) restrictions designed to delay and/or coordinate the timing
and manner of sales by Participant and other holders and (c) restrictions as to
the use of a specified brokerage firm for such resales or other transfers.   7.
  INCOME TAXES       The Participant will be subject to federal and state income
and other tax withholding requirements on a date (generally, the Vesting Date)
determined by applicable law (any such date, the “Taxable Date”), based on the
fair market value of the shares of Common Stock underlying the Vested Units that
vest. The Participant will be solely responsible for the payment of all U.S.
federal income and other taxes, including any state, local or non-U.S. income or
employment tax obligation that may be related to the Vested Units, including any
such taxes that are required to be withheld and paid over to the applicable tax
authorities (the “Tax Withholding Obligation”). The Participant will be
responsible for the satisfaction of such Tax Withholding Obligation in a manner
acceptable to the Company in its sole discretion.       By accepting the Award
the Participant agrees that, unless and to the extent the Participant has
otherwise satisfied the Tax Withholding Obligations in a manner permitted or
required by the Administrator pursuant to the Plan, the Company is authorized to
withhold from the shares of Common Stock issuable to the Participant in respect
of Vested Units the whole number of shares (rounding up) having a value (as
determined by the Company consistent with any applicable tax requirements) on
the Taxable Date or the first trading day before the Taxable Date sufficient to
satisfy the applicable Tax Withholding Obligation. If the withheld shares are
not sufficient to satisfy the Participant’s Tax Withholding Obligation, the
Participant agrees to pay to the Company as soon as practicable any amount of
the Tax Withholding Obligation that is not satisfied by the withholding of
shares of Common Stock described above and if the withheld shares are more than
sufficient to satisfy the Participant’s Tax Withholding Obligation the Company
shall make such arrangement as it determines appropriate to credit such amount
for the Participant’s benefit.       At any time not less than five (5) business
days before any Tax Withholding Obligation arises (e.g., a settlement date), the
Participant may elect to satisfy all or any part of the Participant’s Tax
Withholding Obligation by delivering to the Company an amount that the Company
determines is sufficient (in light of the uncertainty of the exact amount
thereof) to so satisfy the Tax Withholding Obligation by (i) wire transfer to
such account as the Company may direct, (ii) delivery of a certified check
payable to the Company, or (iii) such other means as specified from time to time
by the Administrator, in each case unless the Company has specified prior to
such date that the Participant is not permitted to so satisfy the Tax
Withholding Obligation.

    The Company may refuse to issue any shares of Common Stock to the
Participant until the Participant satisfies the Tax Withholding Obligation. The
Participant acknowledges that the Company has the right to retain without notice
from shares issuable under the Award or from salary or other amounts payable to
the Participant, shares or cash having a value sufficient to satisfy the Tax
Withholding Obligation.       The Participant is ultimately liable and
responsible for all taxes owed by the Participant in connection with the Award,
regardless of any action the Company takes or any transaction pursuant to this
Section 7 with respect to any tax withholding obligations that arise in
connection with the Award. The Company makes no representation or undertaking
regarding the treatment of any tax withholding in connection with the grant,
issuance, vesting or settlement of the Award or the subsequent sale of any of
the shares of Common Stock underlying Vested Units. The Company does not commit
and is under no obligation to structure the Award to reduce or eliminate the
Participant’s tax liability.   8.   NON-TRANSFERABILITY OF AWARD       Unless
otherwise provided by the Administrator, the Participant may not assign,
transfer or pledge the Award, the shares of Common Stock subject thereto or any
right or interest therein to anyone other than by will or the laws of descent
and distribution. The Company may cancel the Participant’s Award if the
Participant attempts to assign or transfer it in a manner inconsistent with this
Section 7.   9.   THE PLAN AND OTHER AGREEMENTS       In addition to these Terms
and Conditions, the Award shall be subject to the terms of the Plan, which are
incorporated into these Standard Terms and Conditions by this reference. Certain
capitalized terms not otherwise defined herein are defined in the Plan. In the
event of a conflict between the terms and conditions of these Standard Terms and
Condition and the Plan, the Plan controls.       The Term Sheet, these Standard
Terms and Conditions and the Plan constitute the entire understanding between
the Participant and the Company regarding the Award. Any prior agreements,
commitments or negotiations concerning the Award are superseded.   10.  
LIMITATION OF INTEREST IN SHARES SUBJECT TO AWARD       Neither the Participant
(individually or as a member of a group) nor any beneficiary or other person
claiming under or through the Participant shall have any right, title, interest,
or privilege in or to any shares of Common Stock allocated or reserved for the
purpose of the Plan or subject to the Term Sheet or these Standard Terms and
Conditions except as to such shares of Common Stock, if any, as shall have been
issued to such person in respect of Vested Units.

2



--------------------------------------------------------------------------------



 



11.   NOT A CONTRACT FOR EMPLOYMENT.       Nothing in the Plan, in the Term
Sheet, these Standard Terms and Conditions or any other instrument executed
pursuant to the Plan shall confer upon the Participant any right to continue in
the Company’s employ or service nor limit in any way the Company’s right to
terminate the Participant’s employment at any time for any reason.   12.  
NOTICES       All notices, requests, demands and other communications pursuant
to these Standard Terms and Conditions shall be in writing and shall be deemed
to have been duly given if personally delivered, telexed or telecopied to, or,
if mailed, when received by, the other party at the following addresses (or at
such other address as shall be given in writing by either party to the other):  
    If to the Company to:       The Corporate Executive Board Company
2000 Pennsylvania Avenue, N.W., Suite 6000
Washington, D.C. 20006
Attention: Chief Financial Officer       If to the Participant, to the address
set forth below the Participant’s signature on the Term Sheet.   13.  
SEPARABILITY.       In the event that any provision of these Standard Terms and
Conditions is declared to be illegal, invalid or otherwise unenforceable by a
court of competent jurisdiction, such provision shall be reformed, if possible,
to the extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.   14.   HEADINGS.       The headings
preceding the text of the sections hereof are inserted solely for convenience of
reference, and shall not constitute a part of these Standard Terms and
Conditions, nor shall they affect its meaning, construction or effect.   15.  
FURTHER ASSURANCES.       Each party shall cooperate and take such action as may
be reasonably requested by another party in order to carry out the provisions
and purposes of these Standard Terms and Conditions.

16.   BINDING EFFECT.       These Standard Terms and Conditions shall inure to
the benefit of and be binding upon the parties hereto and their respective
permitted heirs, beneficiaries, successors and assigns.   17.   DISPUTES      
All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion. In the event the Participant or other holder of an Award believes
that a decision by the Administrator with respect to such person was arbitrary
or capricious, the Participant or other holder may request arbitration with
respect to such decision in accordance with Section 23 of the Plan. The review
by the arbitrator shall be limited to determining whether the Administrator’s
decision was arbitrary or capricious. This arbitration shall be the sole and
exclusive review permitted of the Administrator’s decision, and the Participant
and any other holder hereby explicitly waive any right to judicial review.   18.
  ELECTRONIC DELIVERY       The Company may, in its sole discretion, decide to
deliver any documents related to any awards granted under the Plan by electronic
means or to request the Participant’s consent to participate in the Plan by
electronic means. By accepting the Award, the Participant consents to receive
such documents by electronic delivery and, if requested, to agree to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company, and such
consent shall remain in effect throughout the Participant’s term of employment
or service with the Company and thereafter until withdrawn in writing by the
Participant.   19.   DEFINITIONS

For purposes of these Standard Terms and Conditions, the terms set forth below
shall have the following meanings:

  A.   “Cause” means (i) the commission of an act of fraud or theft against the
Company; (ii) conviction for any felony; (iii) conviction for any misdemeanor
involving moral turpitude which might, in the Company’s opinion, cause
embarrassment to the Company; (iv) a significant violation of any material
Company policy; (v) willful or repeated non-performance or substandard
performance of material duties which is not cured within thirty (30) days after
written notice thereof to the Participant; or (vi) violation of any material
District of Columbia, state or federal laws, rules or regulations in connection
with or during performance of the Participant’s work which, if such violation is
curable, is not cured within thirty (30) days after notice thereof to the
Participant.

3



--------------------------------------------------------------------------------



 



  B.   “Change in Control” means the occurrence of any of the following:

  (i)   the “acquisition” by a “person” or “group” (as those terms are used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules promulgated thereunder), other than by
Permitted Holders, of beneficial ownership (as defined in Exchange Act Rule
13d-3) directly or indirectly, of any securities of the Company or any successor
of the Company immediately after which such person or group owns securities
representing 50% or more of the combined voting power of the Company or any
successor of the Company;     (ii)   within any 12-month period, the individuals
who were directors of the Company as of December 31, 2005 (the “Incumbent
Directors”) ceasing for any reason other than death or disability to constitute
at least a majority of the Board of Directors, provided that any director who
was not a director as of December 31, 2005 shall be deemed to be an Incumbent
Director if such director was appointed or elected to the Board of Directors by,
or on the recommendation or approval of, at least a majority of directors who
then qualified as Incumbent Directors, provided further that any director
appointed or elected to the Board of Directors to avoid or settle a threatened
or actual proxy contest shall in no event be deemed to be an Incumbent Director;
or     (iii)   approval by the stockholders of the Company of any merger,
consolidation or reorganization involving the Company, unless either (A) the
stockholders of the Company immediately before such merger, consolidation or
reorganization own, directly or indirectly immediately following such merger,
consolidation or reorganization, at least 60% of the combined voting power of
the company(ies) resulting from such merger, consolidation or reorganization in
substantially the same proportion as their ownership immediately before such
merger, consolidation or reorganization, or (B) the stockholders of the Company
immediately after such merger, consolidation or reorganization include Permitted
Holders;     (iv)   approval by the stockholders of the Company of a transfer of
50% or more of the assets of the Company or a transfer of assets that during the
current or either of the prior two fiscal years accounted for more than 50% of
the Company’s revenues or income, unless the person to which such transfer is
made is either (A) a Subsidiary of the Company, (B) wholly owned by all of the
stockholders of the Company, or (C) wholly owned by Permitted Holders; or    
(v)   approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

  C.   “Permitted Holders” means:

  (i)   the Company;     (ii)   any Subsidiary;     (iii)   any employee benefit
plan of the Company or any Subsidiary; and     (iv)   any group which includes
or any person who is wholly or partially owned by a majority of the individuals
who immediately prior to such acquisition of securities or stockholder approval
under paragraphs (i), (iii) or (iv) of the definition of Change in Control are
executive officers (as defined in Exchange Act Rule 3b-7) of the Company or any
successor of the Company; provided that immediately prior to and for six months
following such acquisition of securities or stockholder approval such executive
officers of the Company are beneficial owners (as defined in Exchange Act
Rule 16a-1(a)(2)) of the common stock of the Company or any successor of the
Company; and provided further that such executive officers’ employment is not
terminated by the Company or any successor of the Company (other than as a
result of death or disability) during the six months following such acquisition
of securities or stockholder approval. A Change of Control shall be deemed to
have occurred on any date within six months following an acquisition of
securities or stockholder approval under paragraphs (i), (iii) or (iv) of the
definition of Change in Control on which any of the conditions set forth in this
clause (iv) cease to be satisfied.

4



--------------------------------------------------------------------------------



 



THE CORPORATE EXECUTIVE BOARD COMPANY
TERM SHEET FOR
RESTRICTED STOCK UNITS
FOR GOOD AND VALUABLE CONSIDERATION, The Corporate Executive Board Company, a
Delaware corporation (the “Company”), hereby grants to Participant named below
the number of restricted stock units specified below (the “Award”), upon the
terms and subject to the conditions set forth in this Term Sheet, the Plan
specified below (the “Plan”) and the Standard Terms and Conditions (the
“Standard Terms and Conditions”) adopted under such Plan and provided to
Participant, each as amended from time to time. Each restricted stock unit
subject to this Award represents the right to receive on one share of the
Company’s Common Stock, $0.01 par value per share, subject to the conditions set
forth in this Term Sheet, the Plan and the Standard Terms and Conditions. This
Award is granted pursuant to the Plan and is subject to and qualified in its
entirety by the Standard Terms and Conditions.

     
The Plan:
  This Award is granted pursuant to the Company’s 2004 Stock Incentive Plan.
 
   
Name of Participant:
   
 
   
Social Security Number:
   
 
   
Grant Date:
   
 
   
Number of restricted stock units subject to the Award:
   
 
   
Time-Based Vesting Schedule:
  The number of restricted stock units covered by the Award shall vest — percent
(—%) per year beginning one (1) year after the Grant Date set forth above,
subject to the achievement of the performance-based vesting criteria (if any)
set forth below and to the Standard Terms and Conditions.
 
   
Performance-Based Vesting Criteria:
   

By accepting this Term Sheet, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Term Sheet, the Plan and the Standard Terms and Conditions.

              THE CORPORATE EXECUTIVE BOARD COMPANY        
 
           
 
      Participant Signature    
By
           
 
           
Title:
      Address (please print):    
 
           
 
           
 
           
 
           
 
           
 
           
 
           

 